Name: Commission Regulation (EU) 2017/792 of 5 May 2017 establishing a temporary prohibition of fishing for redfish in NAFO 3M area by vessels flying the flag of a Member State of the European Union
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  economic geography;  fisheries;  international law;  natural environment
 Date Published: nan

 11.5.2017 EN Official Journal of the European Union L 120/3 COMMISSION REGULATION (EU) 2017/792 of 5 May 2017 establishing a temporary prohibition of fishing for redfish in NAFO 3M area by vessels flying the flag of a Member State of the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) 2017/127 (2) lays down quotas for 2017. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the European Union have exhausted the mid-term quota allocated for the period before 1 July 2017. (3) It is therefore necessary to prohibit directed fishing activities for that stock until 30 June 2017, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member States referred to in the Annex to this Regulation for the stock referred to therein for the period from 1 January 2017 until 30 June 2017 included shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Directed fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member States referred to therein shall be prohibited from the date set out in that Annex until 30 June 2017 included. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2017. For the Commission, On behalf of the President, JoÃ £o AGUIAR MACHADO Director-General Directorate-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). ANNEX No 07/TQ127 Member State European Union (All Member States) Stock RED/N3M. Species Redfish (Sebastes spp.) Zone NAFO 3M Closing period 27.2.2017-30.6.2017